Citation Nr: 1540273	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  05-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic stress disorder (PTSD) prior to February 3, 2003, to include as on the basis of clear and unmistakable error (CUE).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 6, 2004, to include as on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1965 to March 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2004 and October 2004 rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2007, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the file.

The Board notes that pursuant to a June 2008 remand, the Veteran was asked to clarify the issues on appeal.  In statements dated September 2010 and February 2011, he indicates he is appealing entitlement to earlier effective dates for a 70 percent evaluation for PTSD and a TDIU.  The issues on appeal are recharacterized as reflected on the title page.

When this case was most recently before the Board in December 2014, the issues were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  In a June 1967 rating decision, the RO granted service connection and a 10 percent evaluation for chronic brain syndrome.

2.  The Veteran alleges that there is CUE in the June 1967 rating decision because VA failed to obtain a VA examination or raise the issue of TDIU.  

3.  In a July 1978 rating decision, the RO granted a temporary 100 percent evaluation for chronic brain syndrome beginning November 17, 1977, continued the 10 percent evaluation beginning January 1, 1978, and denied entitlement to a TDIU.

4.  The Veteran alleges that there is CUE in the July 1978 rating decision because the RO did not give proper weight to evidence he was unable to work due to his service-connected disabilities.

5.  In a January 1994 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and entitlement to a TDIU.

6.  The Veteran alleges that there is CUE in the January 1994 rating decision because a July 1993 VA examination report was inadequate.

7.  A January 1994 rating decision denied service connection for PTSD and entitlement to a TDIU.  

8.  A January 13, 2004 notice of disagreement raised an informal claim for a TDIU, and evidence of record indicates the Veteran became totally unemployable due to service-connected PTSD on March 6, 2004.

9.  The Veteran did not submit a claim for PTSD prior to February 3, 2003, the date of receipt of his claim to reopen service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Veteran has not alleged a valid claim of CUE in the June 1967, July 1978, or January 1994 rating decisions.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).

2. The criteria for an effective date earlier than March 6, 2004, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on a basis other than CUE in June 1967, July 1978, or January 1994 rating decisions claim, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3.  The criteria for an effective date earlier than February 3, 2003, for a 70 percent evaluation for PTSD, on a basis other than CUE in the June 1967, July 1978, or January 1994 rating decisions, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in March 2003 and the claims were subsequently readjudicated, most recently in a June 2015 supplemental statement of the case.

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlements arose is already of record.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims in this regard.  The Board is also unaware of any such evidence.

The duties to notify and assist are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

This case was remanded in December 2014 so that the originating agency could readjudicate the claim and address the Veteran's claims for an earlier effective date for service-connected PTSD and a TDIU, to include based on assertions of CUE.  The originating agency readjudicated the claim in June 2015 statement of the case and supplemental statement of the case.  Therefore, the originating agency substantially complied with the December 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 368, 271 (1998).

 Accordingly, the Board will address the merits of the claims.

Clear and Unmistakable Error

Legal Criteria

Generally, a rating decision becomes final if a timely notice of disagreement is not received and new and material evidence is not received within the appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156.  However, where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE must be plead with sufficient particularity.  A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

With respect to the third prong of the test, the Board notes that the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Berger v. Brown, 10 Vet. App. 166, 170 (1997); see also Brewer v. West, 11 Vet. App. 228, 234 (1998) (finding that for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Analysis

With regard to the June 1967 rating decision, the Veteran contends that failing to provide a VA examination prior to the rating of his chronic brain syndrome was clear unmistakable error, and that TDIU should have been raised and granted because of the evidence that he was not medically qualified to work as a police officer.  The Veteran further asserts that it amounted to CUE in a July 1978 rating decision that denied TDIU despite evidence that he was arrested for assaulting a police officer, was not medically qualified to work as a police officer, and was terminated from employment at a postal office for medical reasons.  Finally, the Veteran contends that VA's failure to afford him an adequate VA medical examination for an increased rating for an organic brain disorder, later recharacterized as PTSD, constitutes CUE in a January 1994 rating decision.  He essentially claims that he has had a totally disabling psychiatric disorder since separation from service, and because the disability was that severe when he initially filed a claim for benefits, he is entitled to an earlier effective date for PTSD and TDIU.

As discussed below, the Board finds that the Veteran has not raised valid claims of CUE in the June 1967, July 1978, or January 1994 rating decisions.  

With regard to the Veteran's claim that the VA's failure to provide a VA examination prior to the June 1967 initial rating of his chronic brain syndrome was clear unmistakable error, the Board notes that VA's alleged failure to fulfill the duty to assist by providing an adequate examination does not constitute a valid CUE claim.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  In addition, the Veteran's prior representative's contention that the RO should have raised and adjudicated a claim of TDIU in 1967 was based on principles set forth in Collier v. Derwinski, 2 Vet. App. 247 (1992).  The Board notes that the argument does not constitute a valid CUE claim because it is based on opinions from the Court that were promulgated after the issuance of the June 1967 rating decision.  See Berger v. Brown, 10 Vet. App. 166 (1997); Brewer v. West, 11 Vet. App. 228 (1998).  Moreover, the allegation that the RO did not consider a letter from the LA Police Department indicating he was not medically qualified to service as a police officer and determine he was entitled to a TDIU, essentially takes issue with how the RO considered and weighed the evidence of record at the time of the June 1967 rating decision.  A claim based on the contention that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).

With regard to the Veteran's argument that CUE occurred in the July 1978 rating decision denying  TDIU because it did not weigh clear evidence the Veteran could not work, to include an arrest for assaulting a police officer, a letter finding he was not medically qualified to work as a police officer, and a letter indicated he was terminated from employment at a postal office for medical reasons, the Board concludes that the Veteran disagrees with the RO's evaluation of the facts before it, and his contention does not rise to the level of CUE.  See Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  In addition, the Veteran's former representative argued that CUE occurred because there was no evidence that the VA notified the Veteran of the July 1978 rating decision.  However, the Board notes that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Therefore, the Veteran does not have a valid claim of CUE for the July 1978 rating decision.

Finally, the Veteran's contention that it was CUE to deny a higher evaluation for chronic brain syndrome in a January 1994 rating decision does not constitute a valid CUE claim because the Veteran's contention that the VA examination report was inadequate is also an issue regarding a breach of VA's duty to assist the Veteran. Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Since the Veteran has not raised a valid claim of CUE, his appeals for an earlier effective date for a 100 percent rating for PTSD and a TDIU on the basis of CUE must be dismissed.

Earlier Effective Date Claims

Legal Criteria

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

TDIU prior to March 6, 2004, on a Basis Other Than CUE

The Veteran filed an initial informal claim for TDIU in November 1975 that was denied in a July 1978 rating decision.  He did not appeal the rating decision or submit any pertinent evidence within the appeal period.  Therefore, the November 1975 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

In January 1991, the Veteran filed an informal claim for a TDIU due to worsening symptoms and an inability to maintain a job for a reasonable length of time.  He filed a formal application for TDIU, VA Form 21-8940, in February 1991.  The Veteran's claim for a TDIU was denied in a January 1994 rating decision due to lack of a current VA Form 21-8940.  He did not appeal the rating decision or submit any pertinent evidence within the appeal period.  Therefore, the January 1994 decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In September 2004, the Veteran filed another VA Form 21-8940, application for increased compensation based on unemployability.  An October 2004 rating decision granted the claim for a TDIU, effective March 6, 2004, the date the Veteran reported he last worked full-time.

Review of the evidence of record indicates that a January 13, 2004 notice of disagreement included statements by the Veteran that he was working on a part-time basis and that he was worried that he would be fired from his job.  Additionally, the Veteran indicated on his VA Form 21-8940 that his disability affected full-time employment beginning March 5, 2004, which was the day he last worked full-time before he became too disabled to work.  Therefore, the Board finds that even when the January 13, 2004 statement is construed as an informal claim for a TDIU and entitlement to a TDIU arose on March 6, 2004.  Therefore, March 6, 2004, is the proper effective date of entitlement to TDIU.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.).

As the Board finds no basis other than CUE for the assignment of an effective date prior to March 6, 2004, for the grant of a TDIU, the Veteran's claim must be denied.

A 70 percent evaluation for PTSD prior to February 3, 2003, On a Basis Other Than CUE

The Veteran contends that the 70 percent evaluation for PTSD should extend back to April 1, 1967, the date of service connection for chronic brain syndrome.
 
The Veteran was denied service connection for PTSD in a January 1991 rating decision.  He did not appeal the rating decision or submit any pertinent evidence within the appeal period.  Therefore, the January 1991 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

In March 1993, the Veteran filed an untimely notice of disagreement to the January 1991 rating decision that was construed as a claim to reopen entitlement to service connection for PTSD.  A January 1994 rating decision again denied service connection for PTSD.  He did not appeal the rating decision or submit any pertinent evidence within the appeal period.  Therefore, the January 1994 decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

In February 2003, the Veteran requested that his claim for service connection for PTSD be reopened.  A November 2003 rating decision granted service connection for PTSD and assigned a 50 percent evaluation beginning February 3, 2003, which was included in the evaluation for post traumatic organic brain syndrome.  In January 2004, the Veteran disagreed with the evaluation and contended that the rating be increased to 100 percent.  In an April 2004 DRO rating decision, the evaluation was increased to 70 percent, effective February 3, 2003.  The Veteran reported in an August 2004 notice of disagreement that he believed PTSD should be rated at 100 percent disabling, effective April 1, 1967.  September 2010 and February 2011 statements clarified that the Veteran contended he was entitled to an earlier effective date for a 70 percent rating for PTSD.  Review of the evidence of record indicates that there is no communication received subsequent to the January 1994 rating decision, but prior to February 3, 2003, that could be interpreted as a claim for service connection for PTSD.

Therefore, the Board finds that there is no basis other than CUE for the assignment of an effective date prior to February 3, 2003, for the grant of service connection for PTSD.

ORDER

The appeal for an effective date earlier than March 6, 2004, for the grant of TDIU, on the basis of CUE in June 1967, July 1978, and January 1994 rating decisions, is dismissed.

The appeal for an effective date earlier than February 3, 2003, for the grant of service connection for PTSD, on the basis of CUE in June 1967, July 1978, and January 1994 rating decisions, is dismissed.

An effective date earlier than March 6, 2004, for the grant of a TDIU, on a basis other than CUE, is denied.

An effective date earlier than February 3, 2003, for the grant of service connection for PTSD, on a basis other than CUE, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


